DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Applicant’s specification filed 09/25/2019 at ¶ [176] describes Fig. 8 including a plurality of recesses 75; however, the reference numeral “75” appears to be lacking from the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIGHT-EMITTING SEMICONDUCTOR DEVICE HAVING FLAT PORTION AND CONCAVE-CONVEX PORTION FOR ENHANCED LIGHT EXTRACTION EFFICIENCY.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 2-9 are also rejected for depending from indefinite base Claim 1.
Regarding Claim 1:
In Lines 11-12: The limitation of a “1-1 conductive semiconductor layer” creates confusion because it is not clear what, if any, patentable weight is conveyed by the term “1-1”.  The examiner’s prior art search (including EAST and internet searches) fails to suggest that “1-1” is a commonly used term of art, which one of ordinary skill would reasonably understand as it pertains to the instant context of light-emitting semiconductor devices.  Furthermore, the most relevant portions of applicant’s specification (e.g. see ¶ [0079-80 & 121-126]) provide little guidance as to the precise meaning of “1-1”.  Based on the instant application, for examination purposes a conductive semiconductor layer in the prior art will be interpreted as teaching a “1-1 conductive semiconductor layer” so long as the prior art also teaches all other associated material and structural requirements of applicant’s claims.

Regarding Claims 7-9:
The limitations of the “2-1 conductive semiconductor layer”, “2-2 conductive semiconductor layer”, and “2-3 conductive semiconductor layer” similarly create confusion for the same reasons as the a “1-1 conductive semiconductor layer” discussed above in the indefiniteness rejection of Claim 1. 
	

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Pre-Grant Pub. 2014/0166975 to Ito (from hereinafter Ito) or, in the alternative, under 35 U.S.C. 103 as obvious over Ito.
Regarding Claim 1 (as best understood), Ito teaches a semiconductor device (e.g. Figs. 1-6 & ¶ [0109-140]; specifically, see Figs. 2-3 reproduced below for convenience) comprising:
a conductive substrate (e.g. 102; see ¶ [0122-125]);
a semiconductor structure (e.g. 12/14/16; see ¶ [0110-120]) disposed on the conductive substrate (102) and including a first conductive semiconductor layer (e.g. 12W/12CL; see ¶ [0110-120]), a second conductive semiconductor layer (e.g. 16CL/16C; see ¶ [0110-120]), and an active layer (e.g. 14; see ¶ [0110-120]) disposed between the first conductive semiconductor layer (12W/12CL) and the second conductive semiconductor layer (16CL/16C); and
a first electrode (e.g. 20; see ¶ [0114-115 & 125]) disposed on the semiconductor structure (12/14/16) and electrically connected to the first conductive semiconductor layer (12W/12CL), wherein
the semiconductor structure (12/14/16) further includes a 1-1 conductive semiconductor layer (12C; see ¶ [0110-111, 120-121, & 125]) between the first conductive semiconductor layer (12W/12CL) and the first electrode (20), and a top surface of the semiconductor structure (12/14/16) includes a flat part (e.g. top of 12C), on which the first electrode (20) is disposed, and a concave-convex part (e.g. 30DF; see ¶ [0110-114, 121, & 132]) surrounding the flat part (e.g. top of 12C and/or 12W), wherein
a second distance from a bottom surface (e.g. bottom of 16C) of the semiconductor structure (12/14/16) to a bottom surface of the concave-convex part (30DF) contacting with a side surface of the flat part (e.g. of 12C/12W) is 70 to 95% of a first distance from the bottom surface (e.g. bottom of 16C) of the semiconductor structure (12/14/16) to a top surface of the 1-1 conductive semiconductor layer (12C). 

    PNG
    media_image1.png
    1054
    1132
    media_image1.png
    Greyscale


Regarding the claimed relationship between the “first distance” and the “second distance”, Ito teaches in ¶ [0133] that a total thickness (e.g. Ttotal; corresponding to the claimed “first distance”) of the epitaxial stack from layer 16C to 12C “may be approximately 5,130 nm.”  Furthermore, layers 12W and 12C each have respective thicknesses (e.g. T12W and T12C) of approximately 900 nm (see ¶ [0130-131]).  Therefore the “second distance” as defined by Claim 1 must lie somewhere within the range of (Ttotal -T12W -T12C = 5,130 – 900 – 900 = 3,330) and (Ttotal -T12W = 5,130 – 900 = 4,230).  Consequently, the “second distance” of Ito is between approximately (3,330 ÷ 5,130 = 0.65 = 65%) and (4,230 ÷ 5,130 = 0.82 = 82%) which overlaps with applicant’s claimed range of 70 to 95%.  Regarding an overlapping range taught by the prior art, the MPEP § 2131.03 teaches that a claimed range is anticipated so long as the prior art discloses the claimed range with “sufficient specificity”.  “Sufficient specificity” may be lacking when the prior art range is considerably broad compared to a more narrow claimed range (see id.).  In the instant case, the examiner submits that Ito teaches the claimed range with sufficient specificity, at least because Ito’s range of 65-82% is actually narrower than applicant’s claimed range of 70-95%.  Furthermore, Ito’s range overlaps with roughly half of the claimed range.  Therefore, the Ito reasonably anticipates Claim 1.

In the alternative, even assuming merely arguendo that applicant’s claimed range of proportions between the “second” and “first” distances was not anticipated by Ito’s overlapping range, the claimed range would still have been obvious to one of ordinary skill in the art before the instant application was filed.  Specifically, the MPEP § 2144.05 teaches that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  Even had Ito not explicitly disclosed an overlapping range, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.  Further still, it would have been obvious to one of ordinary skill in the art to configure the proportions of the second and first distances having a percentage in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of LED layer thickness by routine experimentation to better position a concave-convex part for predictably enhanced light extraction efficiency. (See Ito ¶ [0146]; see also MPEP § 2144.05)
	

Regarding Claim 3 (as best understood), Ito teaches the device according to claim 1, wherein a width of the flat part (e.g. top of 12W; see Figs. 13B & 14) is greater than a width of the top surface of the 1-1 conductive semiconductor layer (12C). 
However, Ito may not explicitly teach that a width of the flat part (e.g. top of 12W; see Figs. 13B & 14) is two to three times of a width of the top surface of the 1-1 conductive semiconductor layer (12C).
Nevertheless, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the flat portion and the top surface having the relative widths as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the relative widths of the flat part (top of 12W) and top surface (of 12C) of the device of Ito is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.  Finally, the claimed range of width proportions would have been obvious to one of ordinary skill in the art, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. (See MPEP § 2144.05)

Regarding Claim 7 (as best understood), Ito teaches the device according to claim 1, wherein the second conductive semiconductor layer (16CL/16C) includes a 2-1 conductive semiconductor layer (16CL) closest to the active layer (14), and a 2-2 conductive semiconductor layer (16C) disposed on a bottom of the 2-1 conductive semiconductor layer (16CL), wherein the 2-1 conductive semiconductor layer (16CL) and the 2-2 conductive semiconductor layer (16C) are configured of different materials (see ¶ [0126-127]). 


Regarding Claim 10, Ito teaches a semiconductor device comprising:
a conductive substrate (102);
a semiconductor structure (12/14/16) disposed on the conductive substrate (102) and including a first conductive semiconductor layer (12W/12CL), a second conductive semiconductor layer (16CL/16C), and an active layer (14) disposed between the first conductive semiconductor layer (12W/12CL) and the second conductive semiconductor layer (16CL/16C);
a first electrode (20) electrically connected to the first conductive semiconductor layer (12W/12CL);
a second electrode (22; see ¶ [0125]) electrically connected to the second conductive semiconductor layer (16CL/16C); and
a current blocking unit (e.g. air gap recesses 40D; see ¶ [0122]) disposed between the second conductive semiconductor layer (16CL/16C) and the second electrode (22), wherein
the current blocking unit (40D) further include a plurality of recesses (40D; see Fig. 2), 
wherein the first electrode (20) and the current blocking unit (40D) are vertically overlapped, and a horizontal width (e.g. collective width spanning the plurality of recesses 40D) of the current blocking unit (40D) is one to five times of a horizontal width of the first electrode (20; as reasonably anticipated by Figs. 2-3).

In the alternative, even assuming merely arguendo that Ito might not explicitly teach that a horizontal width (e.g. collective width spanning the plurality of recesses 40D) of the current blocking unit (40D) is one to five times of a horizontal width of the first electrode (20), this feature would still have been obvious to one of ordinary skill in the art before the application was filed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the horizontal width (e.g. collective width spanning the plurality of recesses 40D) of the current blocking unit (40D) to be one to five times of a horizontal width of the first electrode (20) of the device of Ito is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.  Finally, the claimed range of width proportions would have been obvious to one of ordinary skill in the art, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. (See MPEP § 2144.05)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of U.S. Pre-Grant Pub. 2019/0148591 to Huang et al. (from hereinafter Huang).
Regarding Claim 2 (as best understood), Ito teaches the device according to claim 1.
Ito may not explicitly teach wherein a horizontal width of the 1-1 conductive semiconductor layer (12C) is the same as a horizontal width of the first electrode (20). 
Huang does teach a similar semiconductor device (e.g. Figs. 7-8) wherein a horizontal width of an analogous 1-1 conductive semiconductor layer (e.g. 34; see ¶ [0021 & 35]) is the same as a horizontal width of a first electrode (e.g. 41; see ¶ [0035]). 
Therefore, before the instant application was filed it would have been obvious to form the 1-1 conductive semiconductor layer (12C) and the first electrode (20) of Ito having the same horizontal width as taught by Huang, because Huang teaches that this configuration is the obvious result of Huang’s simplified patterning process (see Figs. 5a-d & ¶ [0029]). Furthermore, this claimed configuration would have been obvious to one of ordinary skill in the art because Huang demonstrates that this width relationship of LED components is an art-recognized equivalent structure used for the same purpose of forming a contact electrode in a semiconductor light-emitting device. (See MPEP § 2144.06)  

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of U.S. Pre-Grant Pub. 2019/0056070 to Kim et al. (from hereinafter Kim ‘070).

Regarding Claim 4, Ito teaches the device according to claim 1.
Ito may not explicitly teach that the device of claim 1 further comprises a pad electrode, wherein the pad electrode directly contacts with the first conductive semiconductor layer (12W/12CL). 
Kim ‘070 does teach a similar semiconductor device (e.g. Figs. 1-3) further comprising a pad electrode (e.g. 151 and/or 153; see ¶ [0091-92, 104, & 112]), wherein the pad electrode (151/153) directly contacts with an analogous first conductive semiconductor layer (e.g. 125; see ¶ [0098-102 & 112]). 
Therefore, before the instant application was filed it would have been obvious to further implement the pad electrode (151/153) of Kim ‘070 to directly contact the first conductive semiconductor layer (12W/12CL) of Ito, because Kim ‘070 teaches that this configuration predictably and beneficially minimizes current crowding (see Kim ‘070 ¶ [0112]).  Furthermore, this claimed configuration would have been obvious to one of ordinary skill in the art because Kim ‘070 demonstrates that this width relationship of LED components is an art-recognized equivalent structure used for the same purpose of forming a pad in a semiconductor light-emitting device. (See MPEP § 2144.06)

Regarding Claim 5, Ito and Kim ‘070 teach the device according to claim 4, wherein a top surface of the first electrode (Ito 20; Kim ‘070 electrode 130) surrounds a top surface of the pad electrode (Kim ‘070 151/153), and a stacking structure of the first electrode (Ito 20; Kim ‘070 electrode 130) is different from a stacking structure of the pad electrode (Kim ‘070 151/153; as reasonably evidenced by Fig. 3). 

Regarding Claim 6, Ito and Kim ‘070 teach the device according to claim 4, wherein a top surface of the pad electrode (Kim ‘070 151/153) is disposed in a variety of shapes (see different shapes exhibited throughout Figs. 1-40).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the pad electrode in a circular shape, since it has been held that merely changing the shape of parts of an invention involves only routine skill in the art. (See MPEP § 2144.04) 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Korean Unexamined Pub. No. 1020140099619 to Kim et al. (from hereinafter Kim ‘619).
Regarding Claim 8 (as best understood), Ito teaches the device according to claim 1, wherein the second conductive semiconductor layer (16CL/16C) further includes a 2-2 conductive semiconductor layer (16CL), and a 2-3 conductive semiconductor layer (16C) disposed on a bottom of the 2-2 conductive semiconductor layer (16CL), wherein 33
Ito may not explicitly teach that the second conductive semiconductor layer (16CL/16C) further includes a 2-2 conductive semiconductor layer (16CL) including a first dopant and a second dopant, and a 2-3 conductive semiconductor layer (16C) disposed on a bottom of the 2-2 conductive semiconductor layer (16CL) and including the first dopant and the second dopant, wherein concentration of the first dopant included in the 2-2 conductive semiconductor layer (16CL) and concentration of the first dopant included in the 2-3 conductive semiconductor layer (16C) are different from each other, and concentration of the second dopant included in the 2-2 conductive semiconductor layer (16CL) and concentration of the second dopant included in the 2-3 conductive semiconductor layer (16C) are different from each other. 
Kim ‘619 does teach a similar semiconductor device (e.g. Figs. 1-2) comprising an analogous second conductive semiconductor layer (e.g. multilayer 121-1 – 121-4; see ¶ [0051-53]) further includes a 2-2 conductive semiconductor layer (one of 121-1 – 121-4) including a first dopant and a second dopant (e.g. an two of dopants Ga, N, and In), and a 2-3 conductive semiconductor layer (another one of 121-1 – 121-4) disposed on a bottom of the 2-2 conductive semiconductor layer and including the first dopant and the second dopant (e.g. an two of dopants Ga, N, and In), wherein concentration of the first dopant included in the 2-2 conductive semiconductor layer and concentration of the first dopant included in the 2-3 conductive semiconductor layer  are different from each other, and concentration of the second dopant included in the 2-2 conductive semiconductor layer  and concentration of the second dopant included in the 2-3 conductive semiconductor layer  are different from each other (see again ¶ [0051-53]).
Therefore, before the instant application was filed it would have been obvious to form the second conductive semiconductor layer (16CL/16C) further including the 2-2 conductive semiconductor layer (16CL) and 2-3 conductive semiconductor layer (16C) of Ito having the different concentrations of a first dopant and a second dopant therein as taught by Kim ‘619, because Kim ‘619 teaches that this configuration predictably improves crystal quality and electron injection efficiency (see Kim ‘619; ¶ [0051-53]). Furthermore, this claimed configuration would have been obvious to one of ordinary skill in the art because Kim ‘619 demonstrates that this arrangement of semiconductor layers having different doping concentration in and LED is an art-recognized equivalent structure used for the same purpose of improving crystal quality and electron injection efficiency (see Kim ‘619; ¶ [0051-53]). (See MPEP § 2144.06)



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of base Claim 1 and intervening Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892